Exhibit 10.31

Constellation Energy Partners LLC

2009 Omnibus Incentive Compensation Plan

Grant Agreement Relating to

Restricted Units – Executives

Grantee: [—]

Grant Date: [—]

1. Grant of Restricted Units.

(a) Grant. Constellation Energy Partners LLC, a Delaware limited liability
company (the “Company”), hereby grants to you [—] Restricted Units (the
“Restricted Units” and each, a “Restricted Unit”) under the Constellation Energy
Partners LLC 2009 Omnibus Incentive Compensation Plan (the “Plan”) on the terms
and conditions set forth herein and in the Plan, which is attached hereto as
Appendix A and incorporated herein by reference as a part of this agreement (the
“Grant Agreement”).

(b) No Certificates. The Restricted Units shall be evidenced in book-entry form
in the name of Grantee.

(c) General. Except where explicitly noted herein, in the event of any conflict
between the terms of the Plan and the remaining terms of this Grant Agreement,
the Plan shall control. Capitalized terms used in this Grant Agreement but not
defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise.

2. Vesting and Distributions.

(a) Vesting of Restricted Units. Except as otherwise provided in Section 2(b),
each tranche of Restricted Units identified below (a “Tranche”) shall fully vest
in Grantee and the restrictions set forth in this Section 2(a), Section 2(b),
Section 2(c) and Section 2(d) shall lapse according to the following schedule of
vesting dates:

 

Tranche

   Percent Vesting     Vesting Date

First

   20 %    [—]

Second

   20 %    [—]

Third

   20 %    [—]

Fourth

   20 %    [—]

Fifth

   20 %    [—]

Grantee shall receive cash UDRs on the Restricted Units during the vesting
period at the time distributions are made to holders of common units of the
Company.



--------------------------------------------------------------------------------

(b) Forfeiture.

(i) Subject to Section 2(b)(ii), all Restricted Units that are then unvested,
shall become forfeited, null and void on the date on which Grantee’s employment
by the Company or its Affiliates is terminated.

(ii) Employment Agreement. Notwithstanding Section 2(b)(i) and anything to the
contrary herein or in the Plan, if Grantee’s Employment Agreement (defined
below) provides for a treatment of the Restricted Units that differs from
Section 2(b)(i), the terms of Grantee’s Employment Agreement shall control upon
the termination of Grantee’s employment by the Company or its Affiliates.
“Employment Agreement” means that certain Employment Agreement, dated as of
May 1, 2009, entered into by and between the Company and Grantee, as such
agreement may be amended from time to time.

(iii) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part any forfeiture pursuant to this Section 2(b).

(c) Transfer Restrictions. None of the Restricted Units may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Grantee and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any of its Affiliates; provided, however, that the Restricted Units may be
transferred by Grantee without consideration to immediate family members or
related family trusts, family limited partnerships or similar entities.

(d) Ownership Rights. Subject to the vesting restrictions provided in
Section 2(a) and the risk of forfeiture pursuant to Section 2(b), Grantee shall
have full ownership rights in respect of the Restricted Units, including the
right to vote along with the other common unitholders.

3. Withholding of Tax.

(a) General. The Company or any Affiliate is authorized to withhold from any
payment due or transfer made pursuant to this Grant Agreement, or from any
compensation or other amount owing to Grantee, the amount (in cash, Units, other
securities, Units that would otherwise be issued pursuant to this Grant
Agreement or other property) of any applicable taxes payable at the minimum
statutory rate in respect of this Grant Agreement, the vesting or any payment or
transfer under the Grant Agreement and to take such other action as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes, and in this regard, such withholding obligation
may be satisfied by Grantee timely remitting (in cash, check or wire transfer)
to the Company or the Internal Revenue Service, at the Company’s election, the
amount of any such applicable taxes (as determined by the Company).

(b) Net Units. Unless Grantee satisfies the tax withholding obligation set forth
above by timely remitting such amounts to the Company or the Internal Revenue
Service (at the Company’s election) by cash, check or wire transfer, all Units
to be issued pursuant to this Grant Agreement shall be net of tax withholding,
such that the tax withholding obligation of



--------------------------------------------------------------------------------

Grantee in respect of this Grant Agreement and such Units is satisfied through
the retention by the Company of a number of Units equal to Grantee’s aggregate
tax withholding obligation divided by the per-unit Fair Market Value for the
date immediately prior to the date of such issuance of Units.

(c) Section 83(b) Election. As a condition to receiving his or her award of
Restricted Units, Grantee agrees to waive his or her right to make an election
under Section 83(b) of the Code with regard to the Restricted Units.

4. Limitations on Transfer. All rights under this Grant Agreement shall belong
to Grantee alone and may not be transferred, assigned, pledged or hypothecated
by Grantee in any way (whether by operation of law or otherwise), other than by
will or the laws of descent and distribution and shall not be subject to
execution, attachment or similar process. Upon any attempt by Grantee to
transfer, assign, pledge, hypothecate or otherwise dispose of such rights
contrary to the provisions in this Grant Agreement or the Plan, or upon the levy
of any attachment or similar process upon such rights, such rights shall
immediately become null and void.

5. Binding Effect. This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under Grantee.

6. Entire Agreement and Amendment. This Grant Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Units. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby made null
and void and of no further force and effect.

7. Notices. Any notices given in connection with this Grant Agreement shall, if
issued to Grantee, be delivered to Grantee’s current address on file with the
Company, or if issued to the Company, be delivered to the Company’s principal
offices.

8. Execution of Receipts and Releases. Payment of cash or issuance or transfer
of Units or other property to Grantee, or to Grantee’s legal representatives,
heirs, legatees or distributees, in accordance with the provisions hereof,
shall, to the extent thereof, be in full satisfaction of all claims of such
persons hereunder. The Company may require Grantee or Grantee’s legal
representatives, heirs, legatees or distributees, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as the Company shall reasonably determine.

9. Reorganization of the Company. The existence of this Grant Agreement shall
not affect in any way the right or power of any of the Company and its
Affiliates or their respective unitholders, stockholders or other equity holders
to make or authorize (a) any or all adjustments, recapitalizations,
reorganizations or other changes in the respective capital structures or
businesses of any of the Company and its Affiliates; (b) any merger or
consolidation of any of the Company and its Affiliates; (c) any issue of bonds,
debentures, preferred or prior preference



--------------------------------------------------------------------------------

units or securities ahead of or affecting the Restricted Units or the rights
thereof; (d) the dissolution or liquidation of any of the Company and its
Affiliates, or any sale or transfer of all or any part of their respective
assets or businesses; or (e) or any other limited liability company or corporate
act or proceeding, as applicable, whether of a similar character or otherwise.

10. Recapitalization Events. In the event that the Committee determines that any
distribution (whether in the form of cash, common units, other securities or
other property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Grant
Agreement, then the Committee shall, in such manner as it may deem equitable,
adjust the number and type of Units (or other securities or property) subject to
the Grant Agreement hereunder or, if deemed appropriate by the Committee, make
provision for a cash payment to Grantee; provided, however, that the number of
Units subject to the Grant Agreement shall always be a whole number.

11. Certain Restrictions. By executing this Grant Agreement, Grantee
acknowledges that he or she has received a copy of the Plan and agrees that
Grantee will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities laws or any other applicable laws, rules or
regulations or with this document or the terms of the Plan.

12. Amendment and Termination. No amendment or termination of this Grant
Agreement that adversely affects the rights of the Grantee shall be made by the
Company at any time without the prior written consent of Grantee.

13. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement to be
effective as of [—].

 

Constellation Energy Partners LLC     Grantee By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

APPENDIX A

CONSTELLATION ENERGY PARTNERS LLC

2009 OMNIBUS INCENTIVE COMPENSATION PLAN